AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT, dated as of the 27th day of February, 2015, to the Custody Agreement, dated as of June 22, 2006, and amended and restated as of May 15, 2013, as amended, (the “Agreement”) is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the “Trust”), on behalf of its separate series, the Otter Creek Funds, listed on Amended Exhibit W attached hereto (as amended from time to time), and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to reflect a change to theinvestment advisor of the fund; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit W of the Agreement is hereby superseded and replaced with Amended Exhibit W attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED PORTFOLIOS U.S. BANK N.A. By: /s/ Elaine E. Richards By: /s/ Michael R. McVoy Name:Elaine E. Richards Name:Michael R. McVoy Title:President Title: Senior Vice President Otter Creek 1 Amended Exhibit W to theProfessionally Managed Portfolios Amended and Restated Custody Agreement Name of Series Date Added Otter Creek Long/Short Opportunity Fund on or after November 11, 2013 Domestic Custody Services Fee Schedule at November 2013 Annual Fee Based Upon Market Value Per Fund* [] basis point on average daily market value Minimum annual fee per fund - $[] Plus portfolio transaction fees Portfolio Transaction Fees § $[]– Book entry DTC transaction/Federal Reserve transaction/principal paydown § $[] –Repo agreement/reverse repurchase agreement/time deposit/CD or other non-depository transaction § $[] – Option/SWAPS/future contract written, exercised or expired § $[] – Mutual fund trade/Fed wire/margin variation Fed wire § $[] – Physical transaction § $[] – Check disbursement (waived if U.S. Bancorp is Administrator) § $[] – Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus []. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global custody fee schedules on this Amended Exhibit W. OTTER CREEK ADVISORS, LLC By: /s/ Roger Keith Long Name: Roger Keith Long Title: MemberDate: February 20, 2015 Otter Creek 2 Amended Exhibit W (continued) to the Professionally Managed Portfolios Amended and Restated Custody Agreement Global Sub Custodial Services Annual Fee Schedule at November 2013 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All [ ] $[ ] Lithuania All [ ] $[ ] Australia All [ ] $[ ] Luxembourg All [ ] $[ ] Austria All [ ] $[ ] Malaysia All [ ] $[ ] Bahrain All [ ] $[ ] Malta All [ ] $[ ] Bangladesh All [ ] $[ ] Mauritius All [ ] $[ ] Belgium All [ ] $[ ] Mexico All [ ] $[ ] Bermuda All [ ] $[ ] Morocco All [ ] $[ ] Botswana All [ ] $[ ] Namibia All [ ] $[ ] Brazil All [ ] $[ ] Netherlands All [ ] $[ ] Bulgaria All [ ] $[ ] New Zealand All [ ] $[ ] Canada All [ ] $[ ] Nigeria All [ ] $[ ] Cayman Islands* All [ ] $[ ] Norway All [ ] $[ ] Channel Islands* All [ ] $[ ] Oman All [ ] $[ ] Chile All [ ] $[ ] Pakistan All [ ] $[ ] China“A” Shares All [ ] $[ ] Palestinian Autonomous Area* All [ ] $[ ] China“B” Shares All [ ] $[ ] Peru All [ ] $[ ] Columbia All [ ] $[ ] Philippines All [ ] $[ ] Costa Rica All [ ] $[ ] Poland All [ ] $[ ] Croatia All [ ] $[ ] Portugal All [ ] $[ ] Cyprus* All [ ] $[ ] Qatar All [ ] $[ ] Czech Republic All [ ] $[ ] Romania All [ ] $[ ] Denmark All [ ] $[ ] Russia Equities [ ] $[ ] Ecuador All [ ] $[ ] Russia MINFINs [ ] $[ ] Egypt All [ ] $[ ] Serbia* All [ ] $[ ] Estonia All [ ] $[ ] Singapore All [ ] $[ ] Euromarkets** All [ ] $[ ] Slovak Republic All [ ] $[ ] Finland All [ ] $[ ] Slovenia All [ ] $[ ] France All [ ] $[ ] South Africa All [ ] $[ ] Germany All [ ] $[ ] South Korea All [ ] $[ ] Ghana All [ ] $[ ] Spain All [ ] $[ ] Greece All [ ] $[ ] Sri Lanka All [ ] $[ ] Hong Kong All [ ] $[ ] Swaziland All [ ] $[ ] Hungary All [ ] $[ ] Sweden All [ ] $[ ] Iceland All [ ] $[ ] Switzerland All [ ] $[ ] India All [ ] $[ ] Taiwan All [ ] $[ ] Indonesia All [ ] $[ ] Thailand All [ ] $[ ] Ireland All [ ] $[ ] Trinidad & Tobago* All [ ] $[ ] Israel All [ ] $[ ] Tunisia All [ ] $[ ] Italy All [ ] $[ ] Turkey All [ ] $[ ] Jamaica* All [ ] $[ ] UAE All [ ] $[ ] Japan All [ ] $[ ] United Kingdom All [ ] $[ ] Jordan All [ ] $[ ] Ukraine All [ ] $[ ] Kazakhstan All [ ] $[ ] Uruguay All [ ] $[ ] Kenya All [ ] $[ ] Venezuela All [ ] $[ ] Latvia Equities [ ] $[ ] Vietnam* All [ ] $[ ] Latvia Bonds [ ] $[ ] Zambia All [ ] $[ ] Lebanon All [ ] $[ ] *Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. **Tiered by market value: <[] billion: []bp, >$[] billion and <$[] billion: [] bps; >$[] billion: [] bps. Base Fee - A monthly charge per account (fund) will apply based on the number of foreign securities held. § [] foreign securities: $[] § [] foreign securities: $[] § Over [] foreign securities: $[] Otter Creek 3 § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $[]. Tax Reclamation Services: Tax reclaims that have been outstanding for more than [] months with the client will be charged $[] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. Otter Creek 4
